                      IN TIIE UNITED STATES DISTRICT COURT
                  FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:18-CT-3167-D


JACK ZIMMERMAN,                     )
                                    )
                        Plaintiff,  )
                                    )
            v.                      )                           ORDER
                                    )
JUSTIN ANDREWS, et al.,             )
                                    )
                        Defendants. )


       On July 5, 2018, Jack Zimmerman ("Zimmerman" or "plaintiff"), a federal inmate

proceeding pro se and in forma pauperis, filed this action under· the Federal Tort Claims Act

("FTCA"), 28 U.S.C. § 2671, et~' and Bivens v. Six Unknown Named Agents of Federal Bureau

ofNarcotics, 403 U.S. 388 (1971) [D.E. 1, 6, 10]. On April 12, 2019, Magistrate Judge Numbers

conducted an initial review of the complaint under 28 U.S.C. § 1915A and recommended that the

court dismiss Zimmerman's claims against Justin Andrews ("Andrews") [D.E. 14]. Magistrate

Judge Numbers also denied Zimmerman's motions relating to the filing fee. See id. On May 30,

2019, Zimmerman objected to the M&R [D.E. 17]. Zimmerman has also filed motions to waive the

Marshal's service fees [D.E. 18] and ''to amend to add Bonding Company(s)" as defendants [D.E.

21].

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F .3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely
objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and Zimmerman's objections. As for

Zimmerman's objection to the dismissal of his FTCA claim for failure to comply with North

Carolina Rule of Civil Procedure 9G), the court is satisfied that there is no clear error on the face of

the M&R and the record. See, e.g., Little.paige v. United States, 528 F. App'x 289, 292-96 (4th Cir.

2013) (unpublished); Estate of Williams-Moore v. Alliance One Receivables Mgmt.. Inc., 335 F.

Supp. 2d 636, 649 (M.D.N.C. 2004); Frazier v. Angel Med. Ctr., 308 F. Supp. 2d 671, 676-77

(W.D.N.C. 2004);Moorev. Pittcty. Mem'lHosp., 139F. Supp. 2d 712, 713-14(E.D.N.C. 2001). 1

Thus, the court dismisses Zimmerman's FTCA claim and the United States as a defendant without

prejudice.

       As for Zimmerman's objection to the dismissal of Warden Andrews as a defendant,

Zimmerman relies on correspondence between outside parties (a rabbi and the Governor of Texas)

and Warden Andrews, a medical bill Zimmerman handed to Andrews in September 2016, the

allegation that Andrews ''was daily in meeting with Medical[,]" and his personal pleas to Andrews

to avoid a prison transfer to argue that Warden Andrews may be held liable as a supervisor. Objs.

at 7-11. The court is satisfied that there is no clear error on the face of the M&R and the record.

See,~        Davis v. Prison Health Servs.. Inc., 558 F. App'x 145, 150 (3d Cir. 2014) (quotation



       1
         Zimmerman objects that Magistrate Judge Numbers "does not even know where
Z[immerman] was incarcerated" because he was at FCI II Butner rather than the Federal Medical
Center - Butner. Objs. [D.E. 17] 2. This typographical error is irrelevant to the court's
determination that Zimmerman was required to comply with Rule 9G) in order to sue for medical
malpractice under the FTCA.

                                                   2
 omitted);Amettv. Webster, 658F.3d 742, 755-56(7thCir. 2011);Ikov. Shreve, 535F.3d225,242

 (4th Cir. 2008). To the extent Zimmerman objects to Magistrate Judge Numbers's erroneous

characteri7.ation of a medication prescribed by defendant Craft, see Objs. at 3, any such error does

not alter the court's conclusion that Zimmerman has stated Eighth Amendment claims against

defendants Craft and Kilpatrick, but not against Andrews. Accordingly, the court adopts the

conclusions in the M&R and dismisses Zimmerman's Bivens claims against Andrews without

prejudice.

        As for Zimmerman's objection to the disposition ofhis in form.a pauperis application, Objs.

5-6, 13, the court is satisfied that there is no clear error on the face of the M&R and the record.

See 28 U.S.C. § 1915(b)(l); Bruce v. Samuels, 136 S. Ct. 627, 632 (2016). Accordingly, the court

adopts the conclusions in the M&R. To the extent Zimmerman renews his request for appointed

counsel, see Objs. at9-10, thecourtdeniestherequest. See Whisenantv. Yuam, 739F.2d 160, 163

(4th Cir. 1984), abrogated in part on other grounds~ Mallard v. U.S. Dist. Court, 490 U.S. 296

· (1989); Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975).

        As for Zimmerman's motion to waive the Marshal's service fees [D.E. 18], the court grants

the motion. See 28 U.S.C. § 1915(d). As for Zimmerman's motion to amend to add sureties [D.E.

21], the court denies the motion. "If the Bivens defendant is found liable, he becomes personally

responsible for satisfying the judgment, although in some instances the government may indemnify

him." Simpkins v. D.C. Gov't, 108 F.3d 366, 369 (D.C. Cir. 1997) (citing 28 C.F.R. § 50.15(c));

see F.D.I.C. v. Meyer, 510 U.S. 471, 486 (1994).

        Finally, Zimmerman's allegations of ''judicial misconducf' and a conspiracy between

Magistrate Judge Numbers and the defendants are baseless.      See,~ Litek;y v.   United States, 510

U.S. 540, 552-55 (1994); Belue v. Leventhal, 640 F.3d 567, 572-73 (4th Cir. 2011); United States

                                                 3
v. Cherry, 330 F.3d 658, 66~6 (4th Cir. 2003).

       In sum, the court ADOPTS the conclusions in the M&R [D.E. 14], and DISMISSES

Zimmerman's FTCA claims and Bivens claims against defendant Andrews and Andrews and the

United States as defendants from this action. Zimmerman may proceed with his Bivens claims

against defendants Kilpatrick and Craft. The court GRANTS plaintiff's motion to waive the service

fee [D.E. 18], and DENIES plaintiff's motion to amend [D.E. 21]. The clerk'shall continue

management of the case, including issuance of summonses. The court DIRECTS the United States

Marshal Service to make service pursuant to 28 U.S.C. § 191S(d).

       SO ORDERED. This .!O_ day of September 2019.




                                               4
